Citation Nr: 0927000	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-25 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1971 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In July 2006 and April 2007, the Board remanded the Veteran's 
claims for additional development


FINDING OF FACT

The Veteran does not have hepatitis C that is attributable to 
his active military service.


CONCLUSION OF LAW

The Veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through October 2002 notice letters, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a July 2007 notice 
letter, the agency of original jurisdiction (AOJ) provided 
the general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
May 2009 by the AOJ, following the July 2007 notice letter.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2002 notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
service connection issue on appeal.  The Veteran's service 
treatment records (STRs) and personnel records have been 
obtained and associated with the claims file.  The Veteran 
identified the Atlanta VA Medical Center (VAMC), the 
Cincinnati VAMC, Diamond Headache Clinic, West Georgia 
Neurology, PC, a Dr. Santavicca, and a Dr. Lee as treatment 
providers with relevant records.  Available records from 
those treatment providers were obtained.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim of service 
connection on appeal that need to be obtained.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

Additionally, in October 2006 and May 2007 the Veteran was 
afforded VA examinations, the reports of which are of record.  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the May 2007 VA opinion 
obtained in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  It 
considers the statements of the Veteran and provides a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he acquired hepatitis C as a result 
of his active military service.  Specifically, in an August 
2007 statement, he attributes his claimed disability to 
sharing razors in service.  Thus, the Veteran contends that 
service connection is warranted for hepatitis C.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In the absence of in-service documentation, service 
connection may be warranted for hepatitis C if the competent 
medical evidence shows the disease is related to one or more 
risk factors to which the Veteran was exposed while in active 
service.  See VA, Veterans Benefits Administration, Training 
Letter Based on Hepatitis C Case Review, TL 01-02 (April 17, 
2001).  According to the training letter, medically 
recognized risk factors for exposure to hepatitis C are:  
transfusions of blood or blood product before 1992; organ 
transplants before 1992; hemodialysis; tattoos; body 
piercings; intravenous drug use; high-risk sexual activity; 
intranasal cocaine use; occupational exposure to blood 
products in health care workers by percutaneous exposure or 
on mucous membrane; other direct percutaneous exposure to 
blood.  Where multiple pre-service, in-service, and/or post-
service risk factors are identified, a VA examiner must 
discuss all pertinent risk factors and opine about the 
relationship between the current hepatitis C infection and 
all confirmed risk factors.  Id.  

A review of the Veteran's STRs reveals that the Veteran was 
not diagnosed with or treated for a liver disease, including 
hepatitis, in service.  The Veteran's June 1971 entrance 
examination report indicates that the Veteran reported no 
stomach, liver, or intestinal trouble and was found to be 
normal with regard to any liver condition.  Although the 
remaining STRs indicate several treatments for sexually 
transmitted diseases, the records are silent for any 
treatment for or diagnosis of hepatitis or other liver 
disorder.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran was first diagnosed with 
hepatitis C in January 1999 at the Atlanta VAMC.  A March 
2002 treatment record from the Atlanta VAMC lists risk 
factors of exposure to blood or blood products and multiple 
sexual partners.  A September 2002 treatment record from the 
Atlanta VAMC indicates that the Veteran's exposure to blood 
or blood products risk factor stems from his employment in 
hematology, chemical, and phlebotomy labs at the Dallas VAMC 
between 1976 and 1977, and the Veteran was noted as having 
said, "I'm sure I've gotten stuck here or there" as part of 
his responsibilities.  A January 2003 treatment record 
indicates that the Veteran reported that as a phlebotomist, 
he did get stuck several times.  In an August 2007 statement, 
the Veteran listed his left ear being pierced in 1970 and 
sharing razors during service as risk factors for hepatitis C 
exposure.  

In October 2006, the Veteran was afforded a VA examination in 
connection with his claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted the 
following risk factors:  employment exposure to blood and 
blood products; shared razors in service; air gun injections 
commonly used by the military at the time the Veteran was in 
service; and exposure through sexual contact.  The examiner 
failed to provide an opinion as to the medical probabilities 
that the Veteran's hepatitis C was traceable to his period of 
active military service.

In May 2007, the Veteran was again afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and all associated medical evidence.  The 
examiner noted the only risk factor supported by the evidence 
of records was exposure to blood and blood products as a part 
of the Veteran's employment at the Dallas VAMC.  The examiner 
concluded that it was less likely than not that he Veteran's 
hepatitis C was traceable to his period of active military 
service.  The examiner reasoned that the additional risk 
factors previously considered could not be conclusively 
attributed to the Veteran's active military service-the 
other risk factors were not shown by the evidence of record 
to be attributable to the Veteran's active military service.  

The Board finds that the May 2007 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which she did not attribute the Veteran's hepatitis C to his 
period of active military service.  Although there is 
evidence that the Veteran had multiple sexual partners while 
in service and he has said that he shared a razor and was 
inoculated with a jet injector during service, the examiner 
considered these factors and by implication ruled them out as 
the likely cause of hepatitis C.  In addition, the Veteran's 
ear piercing predated his military service and his employment 
exposure to blood and blood products occurred after he was 
separated from service.  Thus, without competent medical 
evidence attributing the Veteran's hepatitis C to his active 
military service, service connection is not warranted.  See 
38 C.F.R. § 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hepatitis C is attributable to his active 
military service, as a lay person, without the appropriate 
medical training or expertise, he is not competent to provide 
a probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The VA examiner 
clearly took into account the Veteran's complaints and 
contentions and arrived at medical conclusions contrary to 
his claims.  The Board places greater weight on the 
examiner's opinion because of her expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hepatitis C is denied.


REMAND

In a July 2004 statement, the Veteran contends that his 
service-connected disability precludes him from engaging in 
substantially gainful employment.  Thus, the Veteran contends 
that a total disability rating is warranted.

A total disability rating based on individual unemployability 
due to service-connected disability (TDIU) may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2008).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

An October 2006 VA examination report indicates that the 
Veteran has a GED and 17-18 years of education, including 
mortuary science, real estate certificate, and school for 
income tax preparation.  The Veteran last worked full-time as 
a mail handler in October 1994.  He has been awarded service 
connection for headaches, which have been rated as 50 percent 
disabling.  As such, the Veteran does not meet the criteria 
for consideration for entitlement to TDIU on a schedular 
basis because the single 50 percent rating does not satisfy 
the percentage requirements of 38 C.F.R. § 4.16(a).

Nevertheless, a Veteran may be entitled to TDIU on an extra-
schedular basis if it is established that he is unable to 
secure or follow substantially gainful employment as a result 
of the effect of his service-connected disability.  38 C.F.R. 
§ 4.16(b).  Consequently, the Board must determine whether 
the Veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (work that is 
more than marginal, which permits the individual to earn a 
"living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a Veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether a Veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The Veteran's service-connected headache disability has been 
evaluated under Diagnostic Code 8100 for migraine, under 
which a 50 percent rating is assigned for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.12a 
(Diagnostic Code 8100).  (The 50 percent rating is the 
highest rating available for this disability under the 
schedule.)

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
his headache disability.  A December 1995 examination from 
West Georgia Neurology, PC indicates that the Veteran 
suffered from posttraumatic headaches, probably mixed 
headaches with both migraine and muscle contraction 
components and that the headaches were so severe that the 
Veteran was unable to work as a result.  A May 1996 letter 
from a Dr. Lee indicates ongoing treatment by himself and 
Drs. McGuigan and Saba and that, at times, the Veteran's 
headaches were so severe that he was unable to function in 
any way.  A May 1996 examination from a Dr. Santavicca 
indicates that the Veteran exhibited several factors that 
supported a diagnosis of right parietal damage; however, it 
was unlikely that those conditions existed during the 
Veteran's college and post-graduate education as such 
conditions would have made such achievements unattainable.  

In October 1998, the Veteran was afforded an examination in 
connection with his service-connected disability.  At the 
examination the Veteran reported a head injury in 1973 when 
struck by a trailer hitch.  He had no loss of consciousness, 
but began having headaches afterwards.  In addition, he 
reported two subsequent head injuries, in 1993 and 1994.  In 
both cases, he reported that boxes somehow fell off shelves, 
striking him in the head.  Again he did not lose 
consciousness.  The examiner noted that the Veteran's 
headaches were mainly on the left side and associated with 
blurred vision and short-term memory loss; the Veteran had 
headaches at least five times a week, sometimes lasting all 
day; the Veteran's headaches were precipitated by light and 
noise and the Veteran's functional levels during headaches 
was none.  The Veteran had marked intolerance for light and 
wore dark glasses at all times.  The examiner noted no acute 
distress and found that the Veteran's cranial nerves two 
through twelve were normal and that he had an adequate sense 
of smell.  The Veteran's eyes revealed extreme photophobia 
and tearing with minimum light into the eyes.  There was 
blepharospasms and pain with marked constriction of the 
pupils in response to light.  The examiner could not perform 
an adequate funduscopic examination due to this state.  At 
the examination there was general right-sided grade four 
muscle power weakness.  The examiner diagnosed the Veteran 
with mild right-sided weakness, severe photophobia, and 
equilibrium disturbance associated with headache.  The 
examiner opined that the Veteran's ability to work at his 
usual occupation, as well as his activities of daily living, 
were adversely impacted by his headaches.

November 1998 treatment records from the Diamond Headache 
Clinic indicate that the Veteran was hospitalized due to the 
severity of his headaches and upon discharge received several 
prescriptions to manage the pain from his headaches.  In 
addition, those records indicate that the Veteran has 
received treatment from the above-mentioned practitioners as 
well as a VAMC in Alabama.  The Board notes that there are no 
records from Dr. McGuigan or Dr. Saba and incomplete records 
from Dr. Lee and the Diamond Headache Clinic.  In addition, 
the Board notes that there are no treatment records from a 
VAMC in Alabama associated with the claims file.

Medical treatment records from the Atlanta VAMC indicate the 
following:  the Veteran received treatment for headaches in 
August 1997 and February 1998; in March 2002 the Veteran 
reported a history of severe headaches that can last as long 
as a month at a time accompanied by blurred vision and that 
he receives ongoing private treatment from Drs. Lee, 
McGuigan, and Saba and from the Diamond Headache Clinic; in 
May 2003 the Veteran reported that he had private treatment 
prescriptions for methadone and Percocet to manage his 
headache pain; in June 2003 the Veteran indicated that his 
headaches can last up to a week at a time; in June 2004 the 
Veteran reported that had weaned himself off all of his 
headache medicine; however, in December 2004 the Veteran 
again reported that he had private prescriptions for 
methadone, Percocet, and Dilaudid, and that he received Botox 
injections to manage the pain of his headaches; in June 2005 
the Veteran reported that his pain was zero, that he was no 
longer receiving Botox injections, and was "now taking very 
few pain meds;" however, in November 2005 the Veteran 
reported that his pain was seven out of ten; in December 2005 
the Veteran reported experiencing "cluster headaches;" and 
in May 2006 the Veteran  reported severe headaches that 
caused him to be in bed for several days at a time.  The most 
recent medical treatment records associated with the claims 
file are November 2006 records from the Atlanta VAMC.

In December 2002, the Veteran was given a neurological 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner diagnosed the Veteran with headaches secondary to an 
in-service head injury that have been aggravated by the 1993 
and 1994 head injuries.  The examiner opined that, 

I do believe, that these headaches have a 
significant psychological/psychiatric 
overlay to them, and his degree of 
employability would not be determined so 
much by the headaches, as it would be by 
his psychiatric disturbances, of which he 
has many, according to the [claims] file.  
In regards to headache treatment and 
employability, I do believe that this 
gentleman has some degree of 
employability, and I do not believe that 
the headaches are the sole reason as to 
why he cannot be gainfully employed.

In October 2006, the Veteran was again given a neurological 
examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that the Veteran reported a total of three 
head injuries and that the Veteran reported that his symptoms 
have been present since his initial accident, but have 
worsened significantly since his third head injury.  The 
examiner recommended a repeat neuropsychiatric test to assess 
whether the Veteran's cognitive deficits had progressed, as 
well as to assess which symptomatology might be related to 
his cognitive deficits versus other psychiatric disorder.  At 
the repeat examination the examiner reported that, 

Test results revealed impairments in most 
assessed areas.  However, results are not 
a valid and reliable estimate of current 
cognitive functioning given the 
inconsistencies between observed 
behaviors, long-term reported adaptive 
functioning, and test results.  In 
addition, specific tests indicated [the 
Veteran] was falsifying or exaggerating 
symptoms and that the pattern of results 
did not correspond to known problems 
associated with brain disorders or 
psychiatric illness.  In conclusion, the 
present results do not document a 
worsening of [Veteran's] cognitive 
functioning or psychological functioning.  
These results provide evidence of a 
pattern of symptom reporting which is 
associated with malingering.  [Veteran] 
is currently trying to increase his 
[service connection] rating to 
100 [percent] because he is 
"unemployable."

The Board finds that further development is necessary to 
address the current severity of the Veteran's service-
connected headaches and the impact of that disability on the 
Veteran's employability.  Because the complete medical 
records from Dr. Lee, Dr. McGuigan, Dr. Saba, the Diamond 
Headache Clinic, and a VAMC in Alabama have not been 
associated with the claims file, and the most recent medical 
evidence of record is dated in November 2006, the Board finds 
that the medical evidence of record is inconclusive as to the 
present level of severity of the Veteran's service-connected 
disability and to the impact of that disability on his 
employability.  A March 2002 treatment record from the 
Atlanta VAMC indicates that the Veteran was receiving ongoing 
treatment from Dr. Lee, Dr. McGuigan, Dr. Saba, and the 
Diamond Headache Clinic; therefore, complete private medical 
treatment records from those treatment providers should be 
associated with the claims file.  VA regulations require VA 
to obtain a medical opinion based on the evidence of record 
if VA determines such evidence is necessary to decide the 
claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  A medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, 
the Board will, therefore, remand the case to obtain the 
missing medical treatment records and to schedule the Veteran 
for a VA examination to obtain a medical opinion regarding 
the current severity of the Veteran's service-connected 
headaches and the impact of that disability on the Veteran's 
employability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all 
treatment providers who might possess 
evidence relevant to the treatment of 
headaches.  Ask the Veteran to submit the 
records if he has them in his possession.  
Request treatment records from the 
Diamond Headache Clinic, Dr. Lee, Dr. 
McGuigan, and Dr. Saba and any other 
medical facility identified by the 
Veteran.  Obtain releases from the 
Veteran as necessary.

2.  Obtain the Veteran's VA treatment 
records pertinent to headache treatment 
from the Atlanta VAMC prepared since 
November 2006, and associate the records 
with the claims folder.  Obtain the 
Veteran's VA treatment records pertinent 
to headache treatment from any VA 
facility visited by the Veteran.  Assist 
the Veteran in obtaining any identified 
records.

3.  Ask the Veteran if he has applied for 
disability benefits from the Social 
Security Administration (SSA).  If so, 
obtain from SSA all of the medical 
records upon which any decision 
concerning the Veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

4.  The Veteran should be scheduled for a 
neuropsychiatric examination.  The 
examiner should review the claims file, 
including those records that suggest both 
psychiatric and neurologic factors 
affecting employability, and provide 
findings that take into account all 
functional impairments due solely to the 
Veteran's service-connected headache 
disability.  The examiner is requested to 
provide an opinion as to whether the 
Veteran's service-connected headaches 
make him unable to secure or follow 
substantially gainful employment.  The 
opinion should take into account the 
Veteran's employment history, and his 
educational and vocational attainment.  
However, the examiner should consider 
only the impact of service-connected 
headaches on employability.  The bases 
for the opinion provided should be 
explained in detail.  The examiner should 
explain whether there exists any 
malingering or exaggeration of symptoms 
as suggested by earlier examiners.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state his or her opinion regarding 
employability due to service-connected 
disability even if a certain level of 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for TDIU.  If any benefit 
sought is not granted, furnish the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


